United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2208
                                   ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         *   Appeal from the United States
      v.                                 *   District Court for the
                                         *   Western District of Missouri
Rickey J. Sanders,                       *
                                         *   [UNPUBLISHED]
            Appellant.                   *

                                   ___________

                             Submitted: June 3, 2009
                                Filed: June 5, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       In 2006, Rickey Sanders was sentenced to 24 months in prison and 3 years of
supervised release upon his guilty plea to being a felon in possession of a firearm.
While serving his term of supervised release, Sanders violated a special release
condition requiring him to submit to searches by his probation officer. The district
court1 revoked supervised release and sentenced him to serve 24 months in prison,



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
plus 1 additional year of supervised release. Sanders appeals, arguing his sentence is
unreasonable.

        We conclude that the sentence is not unreasonable. See United States v. Tyson,
413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005)).
First, the court sentenced Sanders within statutory limits. See 18 U.S.C. § 3583(b)(2)
(authorized term of supervised release for Class C felony is 3 years), (e)(3) (upon
revocation, maximum time defendant may be required to serve in prison is 2 years if
offense that resulted in term of supervised release is Class C or D felony), (h)
(revocation sentence may include imprisonment and additional supervised release;
however, additional supervised release term may not exceed supervised release term
authorized by statute for offense resulting in original supervised release, less any
revocation prison term). Second, the district court considered relevant factors under
18 U.S.C. § 3553(a), including Sanders’s history of supervision and the nature of the
violation. See 18 U.S.C. § 3583(e); United States v. Franklin, 397 F.3d 604, 606-07
(8th Cir. 2005) (court need only consider relevant matters, and need not make specific
findings on each § 3553(a) factor).

      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -2-